Citation Nr: 1544225	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a condition manifested as chronic pain of multiple joints, including the wrists, shoulders, back, and neck.

2.  Entitlement to service connection for a condition manifested as chronic pain of multiple joints, including the wrists, shoulders, back, and neck.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-At-Law



WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. KN


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1983 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs, which declined to reopen a previously denied claim of service connection for a generalized joint condition, and denied service connection for a right shoulder disability.

The RO did, during the course of the appeal, reopen the claim of service connection for a generalized joint condition and proceeded to consider the claim on the merits.  However, the Board is required to independently establish its jurisdiction, and consider the propriety of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")  The issues have been characterized accordingly.

The Veteran testified at a July 2015 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for a generalized joint pain condition and for right shoulder DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2008 decision, the RO declined to reopen a previously denied claim of service connection for a condition manifested as chronic pain of multiple joints, including the wrists, shoulders, back, and neck; the denial became final in June 2009.

2.  The underlying denial on the merits was based on a lack of diagnosis of a medically recognized disability accounting for the Veteran's subjective complaints of pain.

3.  Evidence received since June 2008 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2008 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening a previously denied claim of service connection for a condition manifested as chronic pain of multiple joints, including the wrists, shoulders, back, and neck, are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal, with regard to reopening of the previously denied claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The June 2008 decision declined to reopen the Veteran's claim, which had been denied on the merits in January 1993 and May 1994.  The underlying denials on the merits noted the Veteran's subjective complaints of joint pain in service treatment records and at VA examinations, but found that there was no identifiable condition diagnosed to account for such.  In effect, no current disability was found.  These decisions are final because neither a notice of disagreement nor new and material evidence was submitted within one year of the denials.  

The Veteran's current claim for joint pain is based upon the same factual basis as his claim for entitlement to service connection which was denied in the previous rating decisions. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).


Since June 2008, the Veteran has submitted, or VA has received, additional VA treatment records.  The Veteran, Ms. KN, his father, and a friend have also made and submitted statements regarding his long-standing history of joint pains.  A VA examination was also afforded the Veteran in April 2014.

Among the statements made by the Veteran is an allegation that treating doctors have raised the possibility of fibromyalgia, but have not conducted the testing necessary to establish or rule out that diagnosis, as it would not impact treatment.  The Veteran is competent to report what a doctor has told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board has no basis upon which to doubt the Veteran's credibility; he has been very consistent in his complaints.  This possibility of a diagnosis requires additional development, and evidence discovered in the course of that development may be of benefit to the Veteran.  Accordingly, reopening of the previously denied claim is required.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Furthermore, as was discussed in the April 2014 VA examination, diagnoses have been made with regard to many, if not all, of the joints involved in the Veteran's complaints.  These diagnoses directly address the element found lacking in the prior denials, and also require reopening.  38 C.F.R. § 3.156.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for a condition manifested as chronic pain of multiple joints, including the wrists, shoulders, back, and neck, is granted.


REMAND

Initially, the Board notes that the claim of service connection for right shoulder DJD and the claim of service connection for a condition manifested as chronic pain of multiple joints, including the wrists, shoulders, back, and neck, are intertwined.  The claimed conditions overlap as regards their reported functional impacts, anatomical locations, and allegations of etiology.  To avoid prejudicing the Veteran, adjudication of the right shoulder claim must be delayed until the generalized joint pain claim can also be resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With regard to the allegations of generalized joint pain, remand is required for additional development consistent with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the record indicates that the Veteran has been in receipt of Social Security disability benefits for some time.  However, no actions have been taken to obtain the records related to such.  It is entirely possible that such records contain evidence and information relevant to the current appeal, and they must therefore be obtained or certified to be unavailable, as they are Federal records.  38 C.F.R. § 3.159(c)(2).

Second, a new VA examination is required.  The April 2014 examiner failed to address the possibility of a systemic joint problem, and instead focused on diagnoses related to individual joints.  It does not therefore address the central issue on appeal, as requested by the RO.  Moreover, the doctor appears to improperly discount the Veteran's competent and credible lay reports of continuous symptomatology in and since service and to rely exclusively on documentary evidence or the lack thereof.  Her findings are not adequate for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request copies of all decisions, and the evidence and information associated with such, related to grants of entitlement to disability or supplemental income benefits to the Veteran.

2.  Obtain any outstanding VA treatment records. 

3.  After completion of the above, schedule the Veteran for a VA Fibromyalgia examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant document s must be printed and provided for review.

The examiner must conduct all testing necessary to establish or rule out a diagnosis of fibromyalgia.

The examiner must identify any diagnosable condition of the joints, whether systemic or specific to individual joints, which at least as likely as not accounts for the Veteran's complaints of joint pain.  The possibility of fibromyalgia must be specifically addressed.  If no diagnosis accounting for the complaints on a systemic level can be made, such must be clearly stated.

For each identified condition, the examiner must opine as to whether it is at least as likely as not such began in or is related to military service.  The examiner must discuss whether current complaints are related to the in-service complaints of joint pain.  

The examiner's attention is directed to the Veteran's August 2010 statement and July 2015 hearing testimony concerning heavy lifting/injuries in service and diagnoses of record, including polyarthritis (VA February 2011), degenerative arthritis and intervertebral disc disease of the cervical spine (VA examination of April 2014), degenerative joint disease of the shoulders (VA examination report of April 2014), and carpal tunnel syndrome on the right (April 2014 VA examination report).

The examiner must also opine as to whether right shoulder DJD is related to service, to include by duties requiring heavy lifting, or is otherwise related to in-service complaints of polyarthralgia.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


